Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claims 1 and 15 are the independent claims under consideration in this Office Action.  
	Claims 2-14 and 16-20 are the dependent claims under consideration in this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
          Referring to the claim, there is no proper antecedent basis with the words “the removable endcap”.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bergman (9,765,474) in view of Carter (2013/0193171) and further in view of Takakuwa et al. (3,733,723).
          Bergman discloses the invention as claimed. Bergman teaches a steam hanger.  The steam hanger is configured to support a garment by use in combination with a suspending means which fits into a garment and would include shoulder supports for supporting, say a shirt, as in figure 2A.  Bergman teaches the steam hanger as including a generally cuboid body hanger 401 with a plurality of apertures 429, 431.  Further, Bergman teaches a pair of retractable ducts 419a and 419b (figure 4, for example) which extend outwardly in opposite directions for conveying steam to the garment including large sized garments. The steam is generated within the body of the hanger and incldues a spout 409 for allowing water to enter a water reservoir 407.  An inherent control would be provided and a heater 405 is provided for generating steam and then the steam is passed through holes 423a and 423b and through the above noted ducts.  Sensors 427a and 427b are provided for sensing a distance the ducts are to be extended for passing the steam to the garment.   Bergman teaches a heating element 405 for heating the water and generating the steam and teaches an energy 
           Carter teaches a steam hanger including a means for supporting a garment and the device is provided for passing steam to the interior of the garment.  The device includes a removable tank 201 for accommodating water 203 and a heater 201a within the tank (paragraph 26).  The heater is provided for heating the water in the tank and generating steam.
          It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to construct the steam generator of Bergman as including a tank with a heater within.  Providing this would allow a direct heating of the water and increase the amount of water in contact with the heater.  
          Takakuwa et al. teach a steamer including a generally cylindrical flexible plastic bellows or “accordion” type tank 25 (column 3, line 22) for holding water to be fed and used to generate steam in a device for removing wrinkles from a garment.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to construct the water tank of Bergman as flexible, accordion like, and cylindrical for holding water useful for generating steam.  Providing this would allow compressing the water as it is converted to steam or assuring .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bergman.
           Bergman discloses the invention as claimed. Bergman teaches a steam hanger.  The steam hanger includes a heating element 405 for heating the water and generating the steam and teaches an energy storage device comprising a portable power source such as a battery pack is useful instead of the power cord 433 (column 3, lines 45-50). However, Bergman does not suggest the battery pack as including a particular type battery.
           It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to construct the heating element energy storage device as including a particular type of battery.  Providing a Nickel-Cadmium or Lead-acid or Nickel-metal hydride battery would allow the powering of the heater as efficiently as desired.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bergman.
           Bergman discloses the invention as claimed. Bergman teaches a steam hanger.  The steam hanger includes a water reservoir with a spout 409 for defining an inlet.  However, Bergman does not suggest the spout located at a top center of the rear surface of the body.
           It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to construct the body of the steam hanger of Bergman as including a spout located and the top center of the rear surface of the body.  .  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the flexible cylindrical tank, the heater inside the tank, the controller (of claims 1 and 15), the removable energy storage device (of claims 3 and 15), the accordion like water reservoir (of claims 12 and 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
ALLOWABLE SUBJECT MATTER
          Claims 15-20 are allowable over the art of record pending addressing the issues with the drawings, noted above.	
Claims 8-10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and addressing any drawing discrepancies, noted above..
PERTINENT CITATIONS
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jaramillo and Prokop illustrate cuboid steam devices.  Griffin et al. and Gouldson et al. illustrate hanger devices with retractable or movable arms.  Turner and Jung et al. illustrate a steam hangers. Fang et al. illustrate a steam hanger with removable or replaceable arms.  Paris illustrates a steaming apparatus including retractable shoulders.  Gygi illustrates retractable arms with steam apertures and endcaps.  
INQUIRIES
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987.  The examiner can normally be reached on Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732